Citation Nr: 1434489	
Decision Date: 08/03/14    Archive Date: 08/08/14

DOCKET NO.  12-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder, to include as secondary to bilateral knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.  

These claims come before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied entitlement to service connection for a back disorder and found that new and material evidence was not submitted to reopen claims of entitlement to service connection for bilateral knee disorders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of issues of entitlement to service connection for right and left knee disorders and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1971 rating decision, the RO found that the Veteran's in-service knee injuries were acute and not chronic.  The Veteran did not timely appeal the June 1971 decision.

2.  The evidence received since the June 1971 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee disorders and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied claims of entitlement to service connection for bilateral knee disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received to reopen the claims for service connection for bilateral knee disorders.  38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the request to reopen claims of entitlement to service connection claims for knee disorders, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.  Additionally, the RO provided appropriate VCAA notice to the Veteran in October 2011. 

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).   New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Veteran was initially denied entitlement to service connection for right and left knee disorders in a June 1971 rating decision.  The rating decision noted the Veteran's service medical records included treatment for swollen knees in January and February 1954, but that there were no additional complaints of symptoms, and that his discharge examination was negative.  The Veteran did not appeal the June 1971 decision, and the decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence of record at the time of the June 1971 rating decision included service treatment records which included a notation of hospitalization for bilateral knee synovitis from January 20, 1954 to February 16, 1954, and a May 1971 treatment record diagnosing anxiety reaction, and noting the Veteran was a neurotic person who was likely to "manifest a variety of psychophysiological complaints."

Evidence added to the claims file since the June 1971 rating decision included the Veteran's hearing testimony, statements regarding a fall in service which injured his knees, and a private treatment record from a physician who noted that a fall in service could have led to his later development of bilateral knee arthritis.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the June 1971 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding his onset and continuation of symptoms and the private treatment record  which included a possible nexus between his reported in-service fall and his current bilateral knee arthritis are "material" evidence of an in-service onset or cause of arthritis.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee disorders.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for right and left knee disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a left knee disorder is reopened.



REMAND

Knees

The Veteran's service treatment records reveal that he was treated for bilateral knee swelling in January 1954.  He has argued that he injured his knees falling during a night training exercise.  The service treatment records included a diagnosis of chronic synovitis in both knees.  He stated his knees had been swollen for one week, but that he had a history of "pain for past two years when kneeling or exercising.  In past week he developed pain with walking and climbing with moderate swelling."  Positive findings included slight effusion of both knees, tenderness along both medial joint margins, no frank instability, no tenderness over tibial tubercle.  The x-rays "were not revealing." His tibial tubercle was not fused, but the physician noted that the Veteran was only 17 years old.  From January 20, 1954 to February 16, 1954 the Veteran was treated at the Naval Hospital at Camp Pendleton.  His x-rays remained negative.  He was released to active duty February 16, 1954.  There were no additional service treatment records regarding complaints of symptoms or diagnoses, to include a normal clinical evaluation on separation.

The virtual record contains almost no current treatment records.  However, it contains a private physician's statement that if the Veteran fell and injured his knees in service it could have led to the development of his current arthritis.  The private physician noted he had treated the Veteran from 2008 to 2011; however, there are no records from this treatment in virtual record.  On remand, attempts should be made to obtain these private records and any applicable VA treatment records.

The Veteran was not provided a VA examination pursuant to his knee claims.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  On remand, he should be afforded a VA nexus examination.

Back

The Veteran argues that he injured his back in service at the same time he injured his knees, during a fall in January 1954.  During the Board hearing, the Veteran's representative indicated that his altered gait from his bad knees negatively impacted his back.  The VA should address secondary service connection between the knees and the back should also be addressed.  

Treatment records and statements from the Veteran indicate that the Veteran injured his low back in October 1968.  He has indicated that he "broke" his back during a fall while working.  If the VA grants entitlement to service connection for knee disabilities, then the issue of aggravation of the back should be addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his claimed disabilities, including Dr. A.S.A.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the virtual claims file.  All attempts to procure records should be documented in the file.  Ongoing VA treatment records should be added to the claims file or virtual evidence.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA joint examination.  Access to virtual records is to be made available for the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any knee disabilities. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that any diagnosed joint disabilities were caused by or began in service.  The examiner should note the Veteran's service treatment records, including his 1954 diagnosis of synovitis. 

The examiner should provide a complete rationale for all opinions provided.

3.  Schedule the Veteran for a VA spine examination.  Access to virtual records is to be made available for the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar spine disability. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that any diagnosed spine disability were caused by or began in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's knee disabilities aggravated his spine disability beyond the normal progression of the disability.  If the examiner determines that the knee disabilities aggravated his spine disability, then indicate the baseline severity of the Veteran's spine disability prior to aggravation, if possible.

The examiner should provide a complete rationale for all opinions provided.

4.  After completing all indicated development, the RO/AMC should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


